Citation Nr: 0905733	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-32 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease, to 
include as secondary to service-connected bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to July 
1976.  The veteran had an additional period of active service 
from July 1976 to July 1980 for which he is not eligible for 
VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for Meniere's disease 
on the merits.  In April 2008, the Board reopened the 
veteran's previously denied claim of entitlement to service 
connection for Meniere's disease, to include as secondary to 
service-connected bilateral hearing loss and tinnitus, and 
remanded the underlying claim for service connection for 
additional development.


FINDING OF FACT

The veteran's Meniere's disease first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein, including his service-
connected bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The veteran's Meniere's disease was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to his service-connected bilateral hearing 
loss or tinnitus.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.   Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the veteran in 
March 2006, prior to the initial AOJ decision on his claim.  
The Board finds that the content of this notice fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The veteran was provided notice in March 2006 pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a 
disability rating and an effective date for the award of 
benefits will be assigned if benefits are granted.  Given the 
denial of the veteran's claim, any questions as to a 
disability rating or effective date are moot.  The veteran 
has not been prejudiced by VA's failure to provide notice 
earlier on these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the appellant.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Clinical records are in the file for treatment from July 2001 
to May 2008.  The veteran was notified in the rating decision 
and Statement of the Case of what evidence the RO had 
obtained and considered in rendering its decisions.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA. 38 
U.S.C.A. § 5103A(b)(1) (West 2002).  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The appellant was 
afforded a VA examination with respect to this claim in June 
2008.    

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including Meniere's 
disease, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran asserts that he has experienced the symptoms of 
Meniere's disease, bilateral hearing loss, tinnitus, and 
dizziness, since he served in Vietnam.  He contends that his 
Meniere's disease is a result of acoustic trauma sustained in 
Vietnam, and that he is therefore entitled to service 
connection.

A review of the veteran's service medical records reveals 
that in December 1971 he was diagnosed with hearing loss that 
met VA criteria for consideration as a disability.  38 C.F.R. 
§ 3.385 (2008).  He did not complain of experiencing tinnitus 
at that time.  The veteran first complained of dizziness in 
July 1976.  At that time, he reported a history of headache, 
nasal congestion, and dizziness whenever he stood up.  
Physical examination resulted in an assessment of sinus cold 
(flu syndrome).  In January 1977, the veteran reported to 
sick call with complaints of a cold.  He described 
experiencing nasal congestion, a slight productive cough, and 
occasional dizzy spells.  Examination resulted in an 
impression of cold/viral syndrome.  There are no further 
references to dizziness.  On examination in February 1980, 
prior to release from service, the veteran denied currently 
experiencing, or having ever experienced dizziness or 
tinnitus.  As the veteran did not complain of tinnitus or 
dizziness on separation from service, and there is otherwise 
no evidence of any combination of symptoms compatible with a 
diagnosis of Meniere's disease, the Board finds that 
Meniere's disease did not manifest during service.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
Meniere's disease.  38 C.F.R. § 3.303(b).  The veteran 
asserts that while he was not diagnosed with Meniere's 
disease until many years after his release from service, he 
experienced symptoms compatible with a diagnosis of Meniere's 
disease since his service in Vietnam.  The first record of 
any complaint regarding any of the symptoms of Meniere's 
disease is dated in July 1981, when the veteran filed a claim 
of entitlement to service connection for chest pain, 
dizziness, and headaches.  On VA examination in February 
1983, these symptoms were attributed to an acute upper 
respiratory infection, a condition for which service 
connection may not be awarded, and his claim was denied.  

The next record of a complaint of dizziness is dated in July 
2001.  The veteran at that time sought medical attention for 
complaints of chest pain associated with dizziness.  He 
described pressure on his chest as though someone were 
sitting on it, associated with dizziness, blurred vision, and 
shortness of breath.  He stated that standing up increased 
the sensation of dizziness.  When he was dizzy, he felt 
light-headed, but did not have vertigo.  He stated that he 
felt as though he was going to fall, or lose his balance.  He 
reported that the first time this happened was in December, 
while driving to work in the morning.  Since then, it had 
happened approximately once per month, until the current 
week, when it had happened three times.  He additionally 
reported experiencing problems with gastroesophageal reflux.  
Physical examination resulted in an assessment of unstable 
angina, rule out myocardial infarction, and gastroesophageal 
reflux disease (GERD).  The veteran underwent cardiovascular 
stress testing and cardiac catheterization five days later, 
which revealed hypertension but no significant obstructive 
coronary artery disease.  In October 2003, the veteran again 
complained of chest pain but did not complain of associated 
dizziness.  Evaluation at that time determined that his chest 
pain was most likely non-cardiac in origin.  In December 
2003, the veteran sought emergency medical attention after a 
headache and dizziness awoke him from sleep.  He described 
feeling as though his face, arm, and leg had fallen asleep, 
and stated that the sensation had lasted for less than two 
hours.  The initial impression was transient ischemic 
attack/pre-syncope.  After a full work-up, the final 
diagnoses were headache, pre-syncope, and parasthesia.  
Meniere's disease was not diagnosed.

The veteran underwent VA Agent Orange examination in March 
2004.  At that time, he reported that two years earlier he 
had been suddenly seized with an episode of tightness in his 
chest, shortness of breath, dizziness, and rather marked 
tightness in both upper extremities.  Cardiac catheterization 
was negative.  Since that time, however, he had continued to 
experience recurrent difficulty with dizziness that developed 
rather suddenly, and was associated with shortness of breath, 
chest pain, and tightness in both upper extremities, and 
tinnitus.  While he had been experiencing the dizziness only 
since 2002, he had noted loss of hearing since his release 
from service.  Further audiological evaluation was 
recommended.

The veteran next complained of dizziness in June 2004.  He at 
that time reported that he had been experiencing periodic 
dizzy spells since December 2002.  He described his dizziness 
as occurring with changes in body position, on going from 
sitting to standing, for example, and as occurring on first 
arising in the morning.  He denied having ever fallen as a 
result of the dizziness, or experiencing sweating with the 
dizziness.  He described experiencing non-exertional chest 
pain with the dizziness.  Based upon the symptoms reported by 
the veteran, the chest pain was felt to be compatible with 
GERD.  The veteran stated that he had self-treated his GERD 
with over-the-counter antacids, with some relief.  His 
dizziness was noted but Meniere's disease was not diagnosed.

The veteran underwent VA examination in conjunction with his 
claim for service connection in May 2006.  The report of 
examination notes that the veteran's history was considered 
to be significant for excessive in-service noise exposure, 
resulting in an earlier award of service connection for 
bilateral hearing loss and tinnitus.  Otherwise his 
otological history was negative.  At the time of the 
examination, the veteran reported experiencing vertiginous 
episodes that began two and one-half years earlier, 
consistent with whirling vertigo, lasting from 30 minutes to 
one hour.  He stated that the episodes were, on average, 
incapacitating two to three times per week.  He described 
experiencing associated nausea with occasional vomiting, and 
associated aural fullness, worse on the right than on the 
left, as well as high-frequency, non-pulsatile tinnitus, 
worse on the right than on the left.  He also described 
decreased hearing in the affected ear during the episodes.  
The veteran stated that he had been diagnosed with Meniere's 
disease but had not been offered treatment.

Examination of the ears revealed no abnormalities.  
Cerebellar function was normal, bilaterally, and testing for 
benign paroxysmal positional vertigo was negative.  The 
assessment was tinnitus with a history of noise exposure, and 
right greater than left sensorineural hearing loss.  Based 
upon the symptoms reported by the veteran, the examiner felt 
that a diagnosis of Meniere's disease was appropriate.  With 
regard to the etiology of the veteran's Meniere's disease, 
the examiner noted that the causes for Meniere's disease were 
not entirely clear.  It could be associated with syphilis, 
which the veteran had not had, autoimmune disorders, which 
the veteran had not had, occasionally associated with head 
trauma, and sometimes with allergic rhinitis.  The veteran's 
service records did not reveal any symptoms compatible with a 
diagnosis of Meniere's disease, although they did reveal 
progressive hearing loss.  Given the length of time between 
his release from service and his initial diagnosis of 
Meniere's disease, and the many diverse etiologies of 
Meniere's disease, the examiner felt that he could not relate 
the veteran's Meniere's disease to his active service without 
resorting to speculation.

In support of his claim, the veteran submitted medical 
articles detailing the effects of acoustic trauma, including 
sensorineural hearing loss and tinnitus.  He also submitted 
an article detailing the various causes of vertigo, including 
inner ear disorders such as Meniere's disease, and injury to 
the ear or head.  While the articles do not relate the 
acoustic trauma to the subsequent development of Meniere's 
disease, the veteran argues that such a conclusion can be 
drawn, as acoustic trauma is a type of ear injury, and injury 
to the ear is a known cause of Meniere's disease.

The veteran also submitted October and December 2006 letters 
from a private primary care physician in support of his 
claim.  In the October 2006 letter, the physician stated that 
she had examined the veteran's medical records and concurred 
with the May 2006 diagnosis of Meniere's disease.  Given that 
the veteran's hearing loss had been present since 1971, and 
he reported experiencing tinnitus and dizziness for many 
years, the physician felt that it was likely that his 
Meniere's disease was related to his active service.  
Although there were many possible etiologies for Meniere's 
disease, after ruling out all other possibilities, the 
physician felt that the only sound medical explanation for 
the veteran's tinnitus was injury to the ear caused by in-
service noise exposure.

After reviewing the veteran's entire claims file and his 
service medical records, the primary care physician wrote an 
additional letter, dated in December 2006.  In this letter, 
the physician noted that the veteran's service medical 
records reflected complaints of dizziness in July 1976 and 
January 1977.  He additionally complained of dizziness to VA 
in 1983 and again in 2004.  The March 2004 Agent Orange 
examination reflected all the symptoms of Meniere's disease.  
Based upon this evidence, the physician opined that the 
veteran had suffered from Meniere's disease for many years.  
The symptoms of Meniere's disease were present in service, 
despite that Meniere's disease was not diagnosed.  The cause 
was acoustic trauma in service.  

The veteran submitted an additional letter, written by a 
different physician, dated in May 2008, in support of his 
claim.  In this letter, the physician indicated that she had 
reviewed the veteran's complete medical records, and based 
upon her review of the records, a diagnosis of Meniere's 
disease secondary to in-service acoustic trauma was 
appropriate.  The three main symptoms of Meniere's disease 
were tinnitus, hearing loss, and dizziness, and the veteran 
endorsed each symptom.  Given that hearing loss and tinnitus 
were among the triad of symptoms for diagnosing Meniere's 
disease, the physician stated that an assessment as to 
whether his service-connected hearing loss or tinnitus 
aggravated his Meniere's disease could not be made.  However, 
medical literature did support a conclusion that Meniere's 
disease resulted from acoustic trauma, such as that 
experienced by the veteran during service.  Specifically, a 
1988 study among military personnel demonstrated symptoms 
related to Meniere's disease in 18 patients who had been 
exposed to acoustic trauma in the military.  Significantly, 
these 18 patients had a delay in their diagnosis of Meniere's 
disease from 6 to 29 years after exposure to acoustic trauma.  
Although scientists were still investigating other possible 
causes of Meniere's disease, including environmental factors 
such as noise pollution, viral infections, and biological 
factors, the fact that the veteran was exposed to acoustic 
trauma in service, and he had a delayed diagnosis of 
Meniere's disease, supported a finding that his Meniere's 
disease was caused by acoustic trauma sustained in service.

The veteran underwent an additional VA examination in June 
2008.  The examiner reviewed the veteran's service medical 
records, noting that he had complained of dizziness in July 
1976 and January 1977, and observing that on each occasion 
his complaints were attributed to colds/viral syndromes.  On 
examination in February 1980, however, the veteran denied 
currently experiencing, or having ever experienced dizzy 
spells.  In 1983, the veteran complained of experiencing 
dizziness associated with chest pain.  The next record of a 
complaint of dizziness was not dated until 2001, when he 
complained of feeling lightheaded but not vertiginous.  Since 
then, the veteran had periodically complained of experiencing 
dizziness, most often associated with headaches and chest 
pain, and had been diagnosed with Meniere's disease.

At the time of the examination, the veteran reported that he 
had had difficulty hearing and bad headaches since shortly 
after he returned from Vietnam.  He described the headaches 
as feeling as though his head would explode, and stated that 
for the past five to eight years the headaches had been 
accompanied by dizziness and ringing in his ears.  The only 
way his symptoms were alleviated was by lying down.  He 
currently experienced these symptoms on average of two to 
four times per week, with each episode lasting from 30 
minutes to three hours.  He stated that during the episodes 
he was completely incapacitated and unable to do anything.  
He additionally reported experiencing gait disturbance and 
loss of balance during these episodes. 

Physical examination revealed no otological abnormalities, 
and no signs of a staggering gait or imbalance.  The 
diagnosis was Meniere's disease.  In addressing whether the 
veteran's Meniere's disease was related to either his 
service-connected bilateral hearing loss or tinnitus, the 
examiner concluded that his Meniere's disease was neither 
caused nor aggravated by his hearing loss or tinnitus.  
Medical literature did not support a finding that hearing 
loss or tinnitus either caused or aggravated Meniere's 
disease.  The examiner explained that the triad of hearing 
loss, tinnitus, and vertigo constitutes Meniere's disease.  
If the cause of the three symptoms together was unknown, the 
diagnosis would be Meniere's disease.  The three symptoms 
together constitute Meniere's disease but did not cause or 
aggravate the others.  Next, in addressing whether the 
veteran's Meniere's disease had its clinical onset during his 
active service, the examiner determined that it did not.  The 
two episodes of dizziness reported by the veteran during 
active duty were not consistent with vertigo, which was the 
form of dizziness associated with Meniere's disease.  The 
dizziness reported by the veteran in service was instead 
consistent with the type of dizziness consistent with cold 
syndromes.  The examiner noted that it was not unusual to 
experience dizziness with a cold, and that experiencing 
dizziness at such time was not compatible with a diagnosis of 
Meniere's disease.  Significantly, there was no evidence in 
the veteran's service records that dizziness persisted after 
either acute and transitory cold syndrome resolved.  In 
February 1980, prior to discharge, the veteran denied having 
problems with dizziness.  This denial demonstrated that the 
veteran did not develop a chronic dizziness disorder during 
his military service.

The examiner next addressed whether the veteran's Meniere's 
disease was otherwise attributable to his active service.  In 
finding that it was not, the examiner considered significant 
the fact that the veteran's reported symptoms in 1983, 
headache, dizziness, and chest pain, were not consistent with 
a diagnosis of Meniere's disease, and that the record was 
silent for complaints of dizziness between 1983 and 2001.  In 
addressing the theoretical etiological relationship between 
acoustic trauma and the subsequent development of Meniere's 
disease, cited by the veteran's private physicians, the 
examiner noted that this was only one of the many potential 
causes of Meniere's disease listed by the physicians, and 
there was no medical literature providing any explanation, 
mechanism, or rationale as to how acoustic trauma could cause 
Meniere's disease.  The examiner was unable to find the full 
text of the article cited by the veteran's physician.  
Significantly, in no other literature the examiner had 
reviewed had acoustic trauma ever been listed as a possible 
cause of Meniere's disease.  The possible etiological causes 
were numerous; the fact that in the voluminous literature 
regarding the causes of Meniere's disease no other literature 
included acoustic trauma as a possible etiology decreased the 
persuasiveness of the article cited by the private physician.  
Given the length of time between release from service and the 
initial diagnosis of Meniere's disease, the examiner 
determined that it would be speculative to opine that 
acoustic trauma in the 1970's would cause the onset of 
Meniere's disease in the early 2000's.  While the veteran's 
private physician had so concluded, the examiner considered 
this opinion to be flawed, as it was based upon the veteran's 
report of having experienced dizziness since service, where 
in fact there was no objective evidence to support a 
diagnosis of Meniere's disease prior to the early 2000's.  
One documented episode of dizziness in 1976, one in 1977, and 
a report of dizziness in 1983 were not compelling medical 
evidence of chronicity and would not be even if the episodes 
were consistent with vertigo, which they were not, as 
documented by the record.

The evidence reflects that although the veteran complained of 
dizziness in service and in 1983, the dizziness he 
experienced at those times was not consistent with the 
vertigo experienced with Meniere's disease, and he was not 
diagnosed with Meniere's disease until the early 2000's, 
approximately 25 years after his separation from his eligible 
period of service.  As there is no evidence of Meniere's 
disease for which service connection may be granted on a 
presumptive basis within one year of his separation from 
service, the veteran is not entitled to service connection 
for his Meniere's disease on a presumptive basis.  
Additionally, in view of the lengthy period without treatment 
or complaints of such condition, there is no evidence of a 
continuity of treatment, which weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Turning next to whether the veteran's claim for service 
connection may be granted on either a direct or secondary 
basis, the probative value of a medical opinion is evaluated 
based upon the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

While the veteran submitted positive nexus opinions from two 
physicians, who each related his Meniere's disease to 
acoustic trauma sustained in service, the Board finds these 
opinions to be of less probative value than VA opinions, and 
more particularly, less probative than the June 2008 VA 
opinion.  The private physicians based their opinions on the 
veteran's report of having experienced dizziness since 
shortly after he returned from Vietnam.  In relying upon the 
veteran's report, however, each physician failed to address 
the veteran's February 1980 denial of having experienced 
difficulty with dizziness or loss of balance in service, and 
the numerous post-service findings indicating that his 
complaints of dizziness were not vertiginous in nature.  
Given the circumstances surrounding the veteran's in-service 
complaints of dizziness (coincidental with viral syndromes) 
and that his description of his post-service episodes of 
dizziness was compatible with non-vertiginous dizziness, the 
veteran's statements of continuity of symptomatology are 
contradicted by the contemporaneous evidence and are 
therefore not entitled to significant probative weight, and 
the private physicians' opinions, by extension, are thus also 
of limited probative weight.  In addition, neither physician 
provided a rationale for finding that the veteran's Meniere's 
disease was related to acoustic trauma sustained in service, 
as opposed to any other of the many possible causes of 
Meniere's disease, beyond citing a study which found that 18 
former military personnel exposed to acoustic trauma in 
service had a delay in their diagnosis of Meniere's disease 
from 6 to 29 years after exposure to acoustic trauma.  
Because the full text of the article discussing the study was 
not submitted with the opinions, it is unclear to the Board 
whether the study found a correlation between exposure to 
acoustic trauma and the development of Meniere's disease, or 
whether there was any other plausible reason why the 18 
patients were not diagnosed with Meniere's disease for such a 
lengthy period after the exposure to acoustic trauma.  This 
ambiguity also lessens the probative value of the source 
cited by the private physicians.  

In contrast, the VA physician considered the veteran's in-
service and post-service complaints of dizziness, as well as 
his report of continuity of symptomatology, but determined 
that because these complaints of dizziness were not 
compatible with the type of dizziness experienced with 
Meniere's disease that these complaints were not 
representative of any true continuity of symptomatology, 
lessening the likelihood that his Meniere's disease 
manifested either during or shortly after his separation from 
service.  By that same rationale, also weighing against a 
finding that the veteran's Meniere's disease was related to 
his military service, was the length of time after service 
and the initial diagnosis.  The VA physician, in finding that 
the veteran's Meniere's disease was not likely related to his 
military service, provided a detailed rationale for so 
finding:  namely, that there are many possible accepted 
etiologies for Meniere's disease, and none of those accepted 
etiologies include exposure to acoustic trauma.  The fact 
that one study of many found a correlation was unpersuasive 
given the vast amount of literature which did not cite 
acoustic trauma as a possible etiology of Meniere's disease.  
Because the weight of the medical literature supported 
numerous etiologies aside from acoustic trauma, and the 
private physicians did not support their conclusion for 
eliminating each of the more commonly accepted etiologies, 
the examiner found it less likely that the etiology of the 
veteran's Meniere's disease was acoustic trauma sustained in 
service.  Because the VA examiner supported his conclusions 
with detailed discussion and rationale, the Board finds that 
opinion to be more probative than the private opinions 
submitted by the veteran.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence of a chronic dizziness 
disorder during service.  Additionally, there is no 
competent, probative evidence establishing a medical nexus 
between military service and the veteran's Meniere's disease, 
as discussed immediately above.  Rather, the preponderance of 
the evidence weighs against finding an etiological 
relationship between the veteran's Meniere's disease and his 
active service.  Thus, service connection on a direct basis 
is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Nor is service connection on a secondary basis 
warranted, as there is no competent, probative evidence 
establishing a medical nexus between the veteran's Meniere's 
disease and his service-connected bilateral hearing loss and 
tinnitus extremities.  Both the VA examiner and private 
physicians agreed that hearing loss and tinnitus are two of 
the three symptoms comprising a diagnosis of Meniere's 
disease and can therefore not be found to cause or aggravate 
Meniere's disease.  Accordingly, service connection for the 
veteran's Meniere's disease as secondary to his hearing loss 
or tinnitus is also not warranted.

The Board has considered the veteran's assertions that his 
Meniere's disease is related to his eligible period of active 
service, including to his service-connected bilateral hearing 
loss and tinnitus.  To the extent that the veteran ascribes 
his current disorder to his service or to a service-connected 
disability, however, his opinion is not probative or 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  Layno v. Brown, 
6 Vet. App. 465 (1994).  The veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, Meniere's disease, 
as contrasted with symptoms of dizziness, hearing loss, and 
tinnitus, is not subject to lay diagnosis. The veteran can 
report experiencing these symptoms.  However, these are 
subjective symptoms and not readily identifiable the way that 
varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There are many types and 
causes of dizziness.  The veteran does not have the medical 
expertise to discern the nature of any dizziness nor does he 
have the medical expertise to provide an opinion regarding 
the etiology.  In sum, the issue does not involve a simple 
diagnosis.  The veteran is competent to report that he has 
been told of a diagnosis, but, he is not competent to provide 
a medical opinion regarding the etiology.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's Meniere's disease first manifested many years 
after service and is not related to his active service, to 
any incident therein, or to any service-connected disability.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for his Meniere's disease, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Meniere's disease, to include as 
secondary to service-connected bilateral hearing loss and 
tinnitus, is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


